UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-7287


RAS. STEFEN E. HARRIS,

             Plaintiff – Appellant,

             v.

WARDEN EAGLETON; ASSO WARDEN BRADSHAW; CHAPLAIN WILKS;
CAPT KELLY; DIRECTOR BYARS, being sued in their individual and official
capacities as an employee in the scope of official duties and Public Duty Rule; SC
DEPT OF CORRECTIONS, being sued as an agency,

             Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Henry M. Herlong, Jr., Senior District Judge. (0:15-cv-04173-HMH)


Submitted: March 21, 2017                                         Decided: March 27, 2017


Before MOTZ, KING, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ras. Stefen Emira Harris, Appellant Pro Se. Andrew Lindemann, DAVIDSON &
LINDEMANN, PA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ras. Stefen E. Harris appeals the district court’s order accepting the

recommendation of the magistrate judge, granting defendants’ motion for summary

judgment, and denying relief on his 42 U.S.C. § 1983 (2012) complaint.        We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Harris v. Warden, No. 0:15-cv-04173-HMH (D.S.C. Aug. 12,

2016). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                           AFFIRMED




                                           2